Citation Nr: 0505325	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for major depression with anxiety (formerly 
diagnosed as anxiety neurosis).  

2.  Entitlement to a total disability evaluation due to 
individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Pittsburgh, Pennsylvania, which assigned a 30 percent 
evaluation for major depression with anxiety (formerly 
diagnosed as anxiety neurosis).  While the appeal was 
pending, the RO in an August 2002 Decision Review Officer 
(DRO) decision increased the evaluation to 50 percent 
disabling, effective the date of the original claim.  The 
veteran continued to disagree with this evaluation.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in December 2004.  


FINDINGS OF FACT

1.  The veteran's major depression with anxiety has been 
manifested primarily by anxiousness, depression, obsessional 
rituals, delusion/hallucinations, suicidal thoughts and 
ideas, personal neglect, social isolation, inability to 
maintain personal hygiene and Global Assessment of 
Functioning (GAF) scores ranging from 40 to 53.  

2.  The veteran's claim for a total rating based on 
individual unemployability is moot.



CONCLUSIONS OF LAW

1.  The criteria for total schedular evaluation for major 
depression with anxiety are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 
38 C.F.R. § 4.130; Diagnostic Code 9411 (2004).

2.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A 
§ 1114(j) (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue which 
would result from a remand solely to allow the RO to apply 
the VCAA would not be justified.



II.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004). Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2004).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

The RO granted service connection for the veteran's 
psychiatric disorder in November 1976 and assigned a 10 
percent evaluation.  The veteran filed her claim on appeal in 
May 1999.  The evaluation was increased to 30 percent by the 
November 1999 rating decision on appeal and to 50 percent by 
an August 2002 RO rating decision.  

Evidence submitted in conjunction with her claim includes VA 
psychiatric treatment records from 1999 showing ongoing 
treatment for psychiatric problems as well as alcohol abuse.  
In May 1999, she was seen for a preliminary medical 
evaluation for psychotherapy, with a long-standing history of 
depression with anxiety, which had been treated previously 
with medication that had improved her mood in the past.  She 
had recently developed symptoms of depression and thought 
that she might be getting resistant to medication.  She gave 
a history of having worked five minimum wage jobs, and had 
either been fired from or quit these jobs. At present, she 
was unemployed

At her May 1999 intake examination, she wase appropriately 
dressed and groomed, but she appeared to be depressed and 
cried during the interview.  She described feeling confused, 
weak, shaky, scared, without social support, with decreased 
concentration, decreased pleasure, anxious and frequently 
neglected her hygiene and housekeeping.  She denied 
hallucinations and delusions, and admitted to drinking 
alcohol every three days.  She indicated she slept fitfully 
about 8 hours a night and indicated experiencing temporarily 
frozen in position.  She was extremely socially isolated and 
cited chronic suicidal ideation, but swore she would not do 
so until her mother died.  The diagnostic impression was 
major depression, recurrent, severe rule out bipolar II 
disorder, rule out alcohol abuse.  Her GAF score was 40.  

The 1999 VA psychiatry and individual therapy records reflect 
difficulties adjusting to medication in May 1999.  The 
records reflect treatment through late 1999, with symptoms 
fluctuating in severity.  In June 1999 she called with a 
complaint of symptoms where her mind felt dissociated from 
her body; the next day she felt much better and did not know 
what triggered the incident.  Records from July 1999 through 
September 1999 focused on issues involving the veteran's 
drinking problems as well as her psychiatric symptoms.  She 
was hospitalized in September 1999 for complaints of 
confusion, insomnia and suicidal thoughts as well as alcohol 
abuse.  After her discharge, she continued with follow up 
treatment through the end of 1999, with some improvements 
noted in her level of depression in late September 1999.  She 
had not drunk alcohol since her discharge, and had expanded 
her social network.  An October 1999 treatment record noted 
that she had befriended another patient from the hospital, 
although she spent most of her time at home and was so-so in 
completing her chores.  A November 1999 therapy note 
suggested that her mood had stabilized, although she 
complained of memory problems and confusion.

The report of a September 1999 VA examination reflects a long 
history of depression and anxiety, and recited the history of 
her symptoms dating back a long time.  The history included 
one of having been hospitalized in service following a sexual 
assault.  She gave a history of self-injury behaviors such as 
cutting herself and admitted to an overdose attempt while in 
the service.  Her recent history was noted to include brewing 
feeling of depression and anxiety having been provoked 
further by a troubling family event when the veteran's family 
had provided an ultimatum about her drinking.  She related 
her previous employment history of having worked as a 
research scientist until 1996 and subsequently in lower level 
types of jobs, and indicated that she had been dismissed or 
quit these jobs because she did not like them.  

On mental status examination, her dress was neat and casual 
and hygiene was good.  Her psychomotor behaviors were mildly 
retarded and speech was fluent, spontaneous and adequately 
detailed.  Coherence and logic were preserved and there was 
no evidence of a thought disorder or delusional material.  
She denied hallucinations or perceptual disturbances, and 
also denied any flashbacks or intrusive thoughts about the 
assault.  Interpersonally she related in a rather tense, 
self-protected and apprehensive manner.  Although 
cooperative, the veteran was defensively reactive as if 
prematurely anticipating that she may be misunderstood.  She 
was tearful or approaching tears on a number of occasions 
during the interview and appeared both ready for a conflict 
as well as emotionally tenuous.  Her affect was fairly labile 
and intense, but with some range restrictions.  Her mood was 
depressed, anxious and topic reactive, but congruent.  

She described her mood as stable and euthymic, but said prior 
to her recent hospital admission she was like a zombie and 
essentially spent most of her time in her apartment sleeping 
all day and crying all night.  She described her depressive 
episodes as slow spirals, lasting anywhere from six months to 
two years.  She indicated that during these episodes she 
isolated herself from others, neglected housekeeping and did 
not answer her phone.  She described anxiety arousal and 
avoidance in dealing with men but also described plunging 
into interpersonal encounters.  She also described compulsive 
behaviors such as repeatedly checking doors.  She denied 
panic attacks but endorsed generalized feelings of anxiety 
and tension.  She described irregular sleep patterns prior to 
her hospitalization.  She described suicidal thought on a 
daily basis for many years, including a fantasy of shooting 
others before shooting herself, but denied any intent of 
carrying this out.  The Axis I diagnostic impression was 
major depression, recurrent, with underlying anxiety and 
features of PTSD, alcohol abuse and intermittent binging.  
The Axis II diagnosis was personality disorder, not otherwise 
specified.  Her GAF score was 50.  

The examiner of the September 1999 VA examination opined that 
changes in the diagnostic descriptors of her service 
connected condition were refinements of the long manifested 
symptom pattern and not a departure from the rated disorder.  
Regarding social and occupational functioning, the veteran 
was said to present with rather severe disturbances in 
interpersonal relationships and was quite isolated.  
Occupationally she continued to fail in work settings that 
were evidently quite below her education accomplishments and 
previous employment.  She would be expected to have a very 
low stress tolerance and her irritability would likely 
interfere significantly in developing productive work 
relationships.  She was noted to have been on several 
medication regimens over the years, which intermittently 
appear to help manage depressive symptoms to some degree, but 
with continued problems with breakthrough symptoms of 
anxiety.  

VA treatment records from 2000 to 2002 reflect ongoing 
treatment for symptoms of her depressive disorder with 
anxiety, as well as ongoing problems with alcohol and other 
health problems.  Records from February 2000 reflect that the 
veteran married an individual she had met during an earlier 
hospitalization.  Also in February 2000, she was admitted to 
the psychiatric hospital for detoxification of alcohol after 
she threatened suicide.  The records reflect that both she 
and her spouse had problems drinking and had conflicts from 
early in the marriage, and she aired complaints of physical 
violence in May 2000.  She also requested therapy in May 2000 
for her relationship issues, estrangement from her mother, 
feelings of loneliness and difficultly finding employment.  
In June 2000, the veteran again reported domestic 
disturbances with her husband, along with heavy drinking.  In 
July 2000 the veteran indicated that her depression had 
improved, along with her marital situation, and she was 
drinking less.  The records through the end of 2000 revealed 
continued issues with alcohol abuse and marital problems and 
the records repeatedly showed that the veteran attempted to 
quit drinking on her own, without success.  

The VA records from 2001 primarily address other medical 
issues besides the veteran's service connected depression 
with anxiety, but also include records of ongoing therapy for 
the veteran's service connected psychiatric disorder as well 
as her drinking problem.  In April 2001 she described  
constant marital problems and drinking problems.  She denied 
suicidal thoughts but admitted to scratching herself and 
biting her nails.  She thought that several outside factors 
were making her feel depressed such as financial problems, 
marital problems and no family contact.  In May 2001 she 
indicated that an increase in medication improved her 
depression biologically, but reported that her situation made 
the depression worse.  She was noted to have been granted 
Social Security disability benefits in May 2001.  In 
September 2001 the veteran was seen at the VA hospital with 
alcohol on her breath and lower extremity edema and 
tenderness.  Along with numerous health problems, she was 
noted to have a long history of depression, alcohol abuse and 
being in an abusive marriage.  An October 2001 follow up 
revealed that she had a number of sores on her arms and back 
that she picked at because she was nervous.  She was also 
noted to have physical problems related to her alcohol use 
but was not ready to stop drinking.  

The records reflect continued struggles with alcohol problems 
and depressive symptoms in early to mid 2002, with the 
treating physician continuing to recommend rehab programs in 
February 2002, but the veteran resistant to such treatment.  
In May 2002 she was seen at an appointment and reported 
continued drinking and some comprehension problems.  She 
indicated that her husband had left her.  Suggestions were 
made for her to attend AA meetings, church and recreational 
activities but she indicated that she needed to have more 
energy to get involved with these social activities.  Later 
in May 2002 she reported being suicidal, but did not do so 
because of her cats.  She was noted to be chronically ill 
with numerous physical problems, but at this time her 
symptoms were primarily psychiatric, with severe depression 
and active reported suicidality with a lethal plan.  She was 
admitted in June 2002 for evaluation of a history of 
depression and suicidal thoughts and had alcohol in her blood 
system.  Later in June 2002 she was noted on follow up to be 
cheerful and indicated that her husband had returned.  She 
indicated that she clung to this relationship because she 
does not have anybody else in her life.  She completely lost 
touch with her family.  Her appetite was fair, sleep was 
fitful and she denied any hallucinations or delusions.  

The report of a July 2002 VA examination revealed the veteran 
to be recently separated and living alone in an apartment.  
She complained that her mind was slipping and she talked 
"gobbledygook" and had  memory problems, described as 
"cognitive deterioration."  She complained that her 
stressors have increased and that she felt paralyzed by 
anxiety.  She indicated that she spent most of the day in bed 
and didn't get out of bed until 7 o' clock in the evening.  
She indicated that she used money from her savings to pay a 
house cleaner and stated that she had not attended to her 
personal hygiene for five days.  She described having given 
up hope on getting a job or in reaching out to her family.  
The examiner noted the lengthy history of psychiatric 
problems, including hospitalizations in September 1999 and 
June 2002 for psychiatric complaints, including suicidal 
ideation as well as alcohol problems.  She indicated that the 
suicidal ideation mentioned in the hospital records was not 
an acute idea, but more of a chronic ongoing symptom.  She 
was noted to continue to receive psychiatric treatment.  
Currently she complained of continuing abuse of alcohol, with 
intensification of consumption triggered by recent stressors 
from her marital problems, financial stressors, in addition 
to self-medication attempts for emotional distress.  

Socially, she had been married in 2000 to someone she had met 
while hospitalized in 1999, and said the marriage had been 
good for the first year but deteriorated because both had 
serious problems.  She indicated that she separated because 
he became abusive and also caused her financial problems.  
She held out hope for a possible reconciliation in the 
future.  Otherwise she was virtually isolated socially, 
rarely leaving her bedroom or her apartment, and described 
her pets and plants as her only company and only happiness.  
Regarding her immediate family, she indicated that she was 
only had any kind of supportive contact with a brother, with 
the rest of the family having a somewhat conflicting 
relationship.  She expressed desire for affiliation, but also 
noted that she was quite shy.  She did not receive assistance 
for self care, but noted that because of depression, anxiety, 
extreme anergia, chronic amotivation and physical and 
emotional fatigue, she rarely gets out of bed or leaves her 
room to take care of things.  She indicated she sometimes 
spends five days without bathing, takes extraordinary effort 
to get the mail and organizes her life around her bed.  She 
reported that the one exception to this was the caring for 
her pets and plants.  As far as leisure or self-care, the 
only thing she reported doing recently was stretching.  She 
was noted to have an advanced degree in psychology, but by 
1995 and 1996 the symptoms interfered to the point she 
resigned from her job.  Subsequently, she described only 
brief and unsuccessful employment at jobs significantly less 
demanding or below her level of functioning and she now 
described having just given up seeking employment because she 
believed she would just fail.  She was living on Social 
Security benefits.

On examination, she was dressed appropriately with neat and 
clean attire and exhibited at least adequate grooming and 
hygiene.  She exhibited slight tremor of her hands and her 
arms had several raised lesions in various stages of 
irritation and healing.  She denied any intentional injury 
associated with these lesions, although her record was noted 
to suggest otherwise.  She walked with a slow, painful gait 
and when asked said that when upset she tends to "wear out" 
her feet and denied any other explanation for her gait.  On 
examination, the bottoms of her feet were also covered with 
multiple small wounds, and she admitted that these were the 
result of self-injury that she described as "mindless 
scratching" which worsens when she is anxious.  Her speech 
was fluent, spontaneous and normal in rate, adequately 
detailed and fairly articulate although affectively dampened.  
Form and content of thought were unremarkable and no 
delusional material was elicited.  There was no evidence of 
thought blocking, tangentiality, flight or unusual 
circumstantiality, however the veteran did describe anxious 
internal preoccupations and compulsitivity.  Hallucinations 
were denied, but she did endorse periodic non-specific 
flashes on the periphery of her vision.  She was generally 
cooperative and self-disclosing, although a relatively poor 
historian.  She showed no gross disturbances of attention and 
concentration during the interview but did complain of 
fluctuations in cognitive function, including periodic 
confusion and diminished memory.  

Intellectual ability was at least in the average range, 
although insight and judgment, particularly regarding alcohol 
use and interpersonal choices were limited historically.  
Affect was labile, she was weepy throughout the examination, 
with intermittent periods of brightening or attempts to use 
humor, although dysphoric and depressed mood clearly 
dominated.  She denied any intent of suicide, but she had a 
longstanding history of periodic thoughts of suicide, 
including a scenario of provoking police to shoot her.  She 
otherwise denied any aggressive thought or unusual 
irritability.  She endorsed vegetative symptoms including 
poor sleep hygiene, disturbed sleep/wake patterns and 
hypersomnia.  She reported chronic anergia and loss of 
motivation, and stated that she was upset she was not 
productive.  She described anhedonia and feeling helpless but 
not hopeless.  She described social withdrawal and timidity.  
She described paralyzing anxiety but denied panic attacks per 
se.  She rarely left her apartment due to motivational 
difficulties rather than actual agoraphobia.  She continued 
to report ruminative thinking and obsessive behavior 
including rechecking doors and windows, and counting things.  
She indicated that the obsessive behavior was time consuming, 
and as an active distraction from her worries and depression.  
The Axis I diagnoses included alcohol dependence, continuous, 
chronic and major depression, recurrent, with concomitant 
anxiety.  The Axis II diagnosis was personality disorder, not 
otherwise specified.  She was also noted to have a number of 
health conditions including severe liver disease among 
others.  Her GAF was 50, attributed to her service connected 
condition and 40 to 45 attributed to all conditions.    

The examiner's summary of the July 2002 examination opined 
that the veteran's major depression symptoms, accompanied by 
prominent anxiety symptoms were compounded by alcohol use and 
long-standing charactorlogical disorder.  Her presentation 
suggested worsening of psychological symptoms.  Exacerbation 
of symptoms corresponded with several life stressors, in 
addition to intensified alcohol consumption and progression 
of liver disease, both of which were known to contribute to 
dysregulation of mood and sleep as well as cognitive 
functioning.  Occupationally, she was likely to have 
considerable difficulties in the workplace, her symptoms of 
depression and anxiety, significantly compounded by her 
chemical dependency and medical conditions, were likely to 
interfere with work attendance to a pronounced degree.  

In August 2002 the veteran underwent an initial evaluation 
for psychotherapy purposes.  She gave a recent history of 
discontinuing therapy when her former therapist had suggested 
it would be difficult to continue therapy if she continued to 
actively abuse alcohol.  She claimed issues of trust with the 
former therapist.  She reported a historical resistance to 
addressing issues of substance abuse.  Currently she reported 
that her depression was under control except for outside 
events that happen. She also reported her anxiety was high 
due to marital problems and health concerns.  She indicated 
the husband had a warrant out for his arrest and that her 
marriage had been unstable for some time.  She also mentioned 
a large list of physical problems, including liver problems, 
which required medical treatment.  These health problems were 
an important reason why she was now discussing possible 
treatment for alcohol abuse, which was ongoing.  Her personal 
record was 4 days without alcohol.    

On mental status examination she was noted to have adequate 
grooming and hygiene.  She had lesions on her neck, arms and 
face but indicated that nobody knew what they were.  She 
reported her depressive symptoms had decreased over the past 
several weeks, although her anxiety level was quite high.  
Rate of speech and tone were rational and within normal 
limits.  She was appropriately forthcoming with her 
information and appeared to want to inform the examiner that 
she was quite distressed and interested in seeking help.  At 
the same time she was guarded as to certain subject matter.  
She did not display overt delusional belief or formal thought 
disorder.  She denied any hallucinations.  Her concentration 
was mildly impaired in light of her intellectual abilities 
and education level.  Memory for remote and recent events was 
mildly impaired.  She endorsed significant sleep 
difficulties, anhedonia and social isolation, as she rarely 
left her room except to take care of certain necessities.  
She denied current suicidal or homicidal ideation, intent or 
plan.  The Axis I diagnosis on the August 2002 intake 
examination was alcohol dependence, continuous, chronic and 
major depression, recurrent, with prominent anxiety.  
Personality disorder not otherwise specified was diagnosed on 
Axis II.  Her GAF score was 50.  

Following the August 2002 initial intake, the veteran 
underwent therapy sessions beginning in August 2002, which 
primarily focused on her alcohol problems.  In September 
2002, she continued to report high anxiety levels and was 
noted to be tearful at a few points in the session.  
Attention and concentration appeared to be within the normal 
range and thought processes were rational and focused.  She 
denied current suicidal or homicidal ideation or intent.  She 
indicated that she enjoyed her husband's companionship 
because he made her laugh, but also reported intermittent 
verbal abuse and noted his recent legal troubles.  She 
admitted to still drinking.  She talked about plans to move 
with her husband to a new rental house in the woods and 
appeared happy about this.  She also reported that while her 
anxiety was high, her depression seemed biochemically under 
control.   Her GAF score was 51.  In October 2002, she 
reported having a "bad day" and indicated that these days 
just happened sometimes.  Her mood improved over the course 
of the session and her GAF score was noted to be 52.  Other 
treatment records from October 2002 addressed the veteran's 
continued problems dealing with her alcohol and marital 
problems, and discussions focused on her attempts to improve 
her quality of life with exercise and improved eating and 
sleeping habits.  She continued to resist any attempts to 
fully consider detoxification.   Her GAF score was noted to 
be 53. 

Treatment records from 2003 reflect continued problems with 
her depressive symptoms with anxiety as well as alcohol 
problems.  She was seen in January 2003 with alcohol on her 
breath, but no evidence of psychotic symptoms, suicidal or 
homicidal ideations.  She was alert and oriented times three. 
She reported feeling dysphoric and having anxiety and also 
reported ongoing marital problems, with the household being 
at peace only 10 percent of the time.  Treatment records from 
April and May 2003 revealed no evidence of psychotic symptoms 
or of suicidal or homicidal ideas.  However she was noted to 
have continuing serious conflicts with her husband that 
escalated to physical violence against her in May 2003.  The 
remainder of the 2003 treatment records concern treatment for 
physical problems related to her alcohol abuse.  

The report of an April 2004 VA examination reflected a 
history of long term history of prominent depression and 
anxiety symptoms, compounded by chronic alcohol dependence 
and longstanding characterological disorder.  The veteran 
denied any psychiatric hospitalization in the past two years, 
although she had hospital treatment for esophageal bleeding 
secondary to chronic alcohol use.  A review of records 
reflected four hospitalizations since the last examination.  
She was seeing a VA doctor on an outpatient basis 
approximately every two or three months.  She indicated that 
she was taking psychiatric medication but thought they were 
losing their effectiveness.  She gave conflicting information 
about drinking, at first indicating she had been sober since 
January 2004, but admitting to a slip in April that lasted 13 
days.  She indicated that she drank vodka daily during that 
time.  She stated that this drinking was experimental in 
sorts to see how her depression and anxiety symptoms differed 
on and off alcohol.  She found the experience unpleasant and 
felt she would be able to maintain sobriety on her own 
without formal support.  

The examiner reviewed other recent treatment records 
including times in which she called the VA psychiatrist in 
April 2004 while intoxicated, extremely depressed and anxious 
but not suicidal.  She described a hallucination of the 
television speaking directly to her at that time.  She 
reported various post military life stressors such as chronic 
health problems, marital problems, estrangement from family, 
loss of a pet and suspension of drivers license.  She 
minimized her inability to abstain from alcohol in spite of 
her chronic health problems.  She denied any periods of 
remission in her depressive symptoms since her last 
examination.  

Socially, she reported being married twice and her current 
husband was described as a stressor in her life.  She 
described their relationship in negative terms and indicated 
that it lacked intimacy.  They had no children.  She stated 
that she was currently unemployed and had not attempted to 
find a job since the last examination.  She also reported 
being estranged from her family since 1999.  

On mental status examination, she was noted to be using a 
cane due to an ankle injury a year ago that did not heal 
properly.  Her hygiene was noted to be somewhat impaired and 
her clothing was stained.  She was alert and appropriate, 
although she could not state the correct date.  She 
demonstrated poor eye contact and her affect was labile with 
some tearfulness.  She reported her mood as increasingly 
depressed over the past six months and also complained of 
both general anxiety, social anxiety and sometimes numbness.  
She described some ruminative thoughts regarding her future 
and reported some repetitive checking of stoves and doors.  
She described self-injurious behavior, in that she would tear 
at scabs and scars, which was described as reducing her 
anxiety.   No symptoms of mania were endorsed or observed.  
She reported roughly 3 to 4 hours of sleep per night, with 
the aid of Trazadone.  She noted having threatening, chaotic 
dreams and endorsed crying spells but was unable to cite 
their frequency.  She reported decreased energy levels and 
stated having difficulty with activities of daily living.  
Her husband did most of the housework.  She mainly stayed in 
bed, watched TV, played with her cats and took short walks in 
the yard.  She showered approximately every three days.  She 
reported no change in her continued feelings of anhedonia and 
continued low level of socialization.  

She reported having an appetite but mostly ate junk food 
because she did not have the energy or motivation to cook.  
She reported chronic feelings of being overwhelmed but noted 
she still had hope for the future.  She looked forward to 
getting an increase in her VA benefits, hoped to be able to 
afford to hire housecleaning services, hoped that she and her 
husband would both get better through abstinence from drugs 
and alcohol and hoped for a liver transplant.  She indicated 
that her only interests were in tending to her cats and 
plants and organizing some household paperwork.  She reported 
chronic suicidal ideation, but denied intent.  She reported 
thoughts of overdosing and was noted to have a history of an 
overdose attempt in the service.  She now had thoughts of 
going into the coldest part of the basement and sitting there 
until she died.  She denied homicidal ideation and denied 
hallucinations in any modality and delusions when not in the 
intoxication or withdrawal stages of alcohol.  

The veteran's thought processes appeared logical, sequential 
and goal directed.  Her response to proverb was adequately 
abstract.  She complained of difficulty in attention and 
concentration including needing her husband to drive her 
places because she gets confused and doesn't know where she 
is.  She displayed no difficulties in completing serial 
sevens and no difficulties were noted in session.  The 
veteran stated feeling self-conscious about "blithering" 
described as anxiousness resulting in speech difficulty.  She 
believed this was happening during the examination, although 
the examiner did not note any speech difficulties.  The Axis 
I diagnoses were major depressive disorder, recurrent, with 
concomitant anxiety, alcohol dependence, continuous.  The 
Axis II diagnosis was a personality disorder.  Other 
diagnoses in Axis III and Axis IV included severe liver 
disease secondary to alcoholism, marital discord and health 
concerns.  Her GAF score was 50.   
 
The examiner's summary in April 2004 reflected that the 
veteran's mood complaints seemed to be related to her chronic 
mood disorder, as well as to reactions to current 
psychosocial stressors, consequences of alcohol abuse such as 
liver disease and personality characteristics.  Although she 
complained of a subjective sense of increased symptoms, the 
summary of her interview appeared to be levels of impairment 
roughly consistent with her last interview.  She was believed 
to potentially benefit from resuming treatment to help with 
her depression and help her maintain sobriety.  She was 
competent to manage funds and had a good understanding of her 
finances.  She was unemployed and her depressive symptoms, as 
well as her medical symptoms were likely to create difficulty 
securing and maintaining employment.

The veteran testified at her December 2004 hearing that her 
service connected depression causes difficulties with her 
ability to work and have relationships with others.  The 
veteran testified that she regularly contemplates suicide, 
and described scenarios that she had considered.  She denied 
any close relationships with people, and was only close to 
her pet cats.  She indicated that her marriage was not good, 
and was not a normal marital relationship, but that they 
stayed together out of necessity.  She testified that she 
used to work as a research scientist in 1996, then discussed 
various lower paying jobs like nursing home work she had 
after she resigned this position.  She indicated she was 
fired from some and quit from others.  She testified that she 
avoids being around people because she feels anxious around 
them and only goes to the grocery store and VA.  

Depressive disorder with anxiety is rated under the "General 
Rating Formula for Mental Disorders," Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2004).  These criteria contemplate that a 
50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2004).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2003).  GAF scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsess ional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Upon review of the evidence, the Board finds that the 
veteran's major depression with anxiety symptoms results in 
total occupational and social impairment, due to such 
symptoms as persistent delusions or hallucinations, 
persistent danger of hurting self or others, and intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  VA medical records 
reflect long-term treatment for chronic symptoms of 
depression and anxiety, with brief periods of hospitalization 
in September 1999 and June 2002.  The records clearly 
document deficiencies with interpersonal relationships as 
evidenced by her general avoidance of socialization outside 
of her marriage, and severe and ongoing marital problems to 
the point that by the time of her April 2004 examination, she 
indicated that she stayed married only out of necessity.  Her 
symptoms were noted to cause her to retreat to the point of 
staying in her room most of the time and she is noted to have 
neglected minimal personal hygiene as she often goes days 
without a bath and neglects housekeeping chores.  She is also 
noted to have obsessional rituals as well as hallucinations 
and significant memory difficulties and confusion.  She also 
repitetively displayed persistent self-harming behavior 
including continued alcohol abuse and picking at her skin to 
cause lesions and wounds and admits constant thoughts and 
ideas of suicide.  

A review of the most recent VA examination of April 2004 
reveals that the examiner opined the veteran's symptoms to be 
productive of social and occupational impairment.  Repeatedly 
the veteran's medical records document depression, 
obsessional rituals, delusions/hallucinations, personal 
neglect and consistent problems with maintenance of personal 
hygiene, social isolation, suicidal thoughts and ideas, and 
interpersonal problems caused by major depression with 
anxiety.  Accordingly, after reviewing the evidence of record 
in light of the applicable regulations, the Board finds that 
the degree of social and occupational impairment caused by 
the veteran's major depression with anxiety symptoms clearly 
meets the criteria for 100 percent rating.  

III.  Individual unemployability

The Board notes that the veteran also filed a claim for a 
total rating based on individual unemployability at the time 
of his claim for increase.  As noted above, the Board has 
granted a total schedular evaluation for the veteran's major 
depression with anxiety symptoms.  The Board notes that VA 
General Counsel has addressed the question of consideration 
of claim of total disability based on individual 
unemployability where a total schedular disability rating was 
in effect in VAOPGCPREC 06-99 (1999).  The General Counsel 
found that individual unemployability ratings were 
established by regulation to assist veterans who did not 
otherwise qualify for compensation at the rate provided in 38 
U.S.C. § 1114(j) for total disability.  According to 38 
C.F.R. § 3.340(a)(2), total ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
evaluation or, with less disability, where the requirements 
of § 4.16 are present.  A claim for a total disability rating 
based on individual unemployability for a particular service-
connected disability may not be considered when a schedular 
100 percent rating is already in effect.  VAOPGCPREC 06-99 
(1999).    
 
Moreover, the Court recently held that a total rating based 
on individual unemployability is a lesser benefit than a 
schedular 100 percent rating.  Colayong v. West, 12 Vet. App. 
524 (1999).  According, the Board concludes that the 
veteran's claim for a total rating based on individual 
unemployability is moot.




ORDER

Entitlement to a total schedular evaluation for major 
depression with anxiety is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

The veteran's claim for a total rating based on individual 
unemployability is dismissed.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


